Citation Nr: 9921322	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-06 557A	)	DATE
	)
	)                         

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder, 
claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for diverticulosis.

5.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

6.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to August 1975.

This appeal arises from a December 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to service connection for bilateral hearing 
loss, tinnitus, a skin disorder claimed as secondary to Agent 
Orange exposure, diverticulosis, and post-traumatic stress 
disorder (PTSD).  The RO also denied entitlement to a permanent 
and total rating for pension purposes.

The issues of entitlement to service connection for 
diverticulosis and entitlement to a permanent and total rating 
for pension purposes are addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The competent evidence of record fails to show that the 
veteran currently has bilateral hearing loss, which is recognized 
as a disability by VA regulation.  

2.  The competent evidence of record fails to show that a current 
diagnosis of tinnitus has been made. 

3.  The medical evidence of record does not suggest that the 
veteran's skin disorder is related to service or related to any 
claimed in-service Agent Orange exposure.

4.  The medical evidence fails to establish a current diagnosis 
of PTSD, and, in the alternative, even when presuming that a 
diagnosis of PTSD has been made, the medical evidence does not 
tend to demonstrate a nexus between service and the disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his bilateral hearing loss and tinnitus 
are related to events from service, that his skin disorder became 
manifest as a result of exposure to Agent Orange, and that his 
PTSD was caused by in-service traumas, which include seeing a 
crewmember being "sucked up into an intake of an A-7," seeing a 
captain being burned in the cockpit of an airplane, and being 
shouted at and spit upon by angry citizens. 


Service connection

Service connection may be established for a disability resulting 
from personal injury incurred or disease contracted in the line 
of duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The regulations also 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The law and regulations provide that service connection may also 
be granted for a chronic disease, including sensorineural hearing 
loss and psychoses, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

For Agent Orange claims, if a veteran served in the Republic of 
Vietnam during the designated time period and develop chloracne 
or other acneform disease consistent with chloracne, to a 
compensable degree within a year after service, it will be 
statutorily presumed that the veteran was exposed to Agent Orange 
during service and that the specified presumptive disorders 
resulted therefrom, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & 
Supp. 1998); See McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307, 3.309.

With regard to hearing loss, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  If 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
in-service stressor.  Additionally, if the claimed stressor is 
related to the claimant having been a prisoner-of-war, prisoner-
of-war experience which satisfies the requirements of [38 C.F.R.] 
§ 3.1(y) (1993) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the claimed 
stressor.  38 C.F.R § 3.304(f) (effective prior to March 7, 
1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evaluation, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony may establish the occurrence of the claimed in-
service stressor.  If the evidence establishes that the veteran 
was a prisoner of war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardship's of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (effective March 7, 1997).

Well-grounded claims

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  As such, the threshold question with regard to the 
veteran's claims for service connection is whether the claims are 
well grounded pursuant to 38 U.S.C.A. § 5107.  A well-grounded 
claim is a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable law and regulations.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, although a claim need not be conclusive 
to be well grounded, it must be accompanied by supporting 
evidence.  38 U.S.C.A. § 5107(a); Tirpak, supra.

In order for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the alternative, 
there must be evidence that shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  See Savage v. Gober, 10 Vet. App. 
488 (1997).  For the purposes of determining well groundedness, 
the credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995); Justus v. Principi, 
3 Vet. App. 510 (1992).

For Agent Orange claims, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a), 3.309(e), in the case of a Vietnam-era 
veteran, no direct evidence as to the in-service incurrence and 
medical nexus prongs is necessary when the provisions of those 
sections are satisfied.  McCartt v. West, 12 Vet. App. 164, 167, 
citing Brock v. Brown, 10 Vet. App. 155, 162 (1997).

For PTSD, a well-grounded claim requires the presence of three 
elements.  The elements are (1) a current medical diagnosis of 
PTSD; (2) lay statements (presumed credible for these purposes) 
of an in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current PTSD disability.  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997); see 
also Caluza, supra; cf. 38 C.F.R. § 3.304(f) (1998).  For a PTSD 
claim to be well grounded all elements must be present.  Cohen, 
supra.  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992). 

Facts and Analysis

Hearing loss and tinnitus

The veteran asserts that his hearing loss and tinnitus is related 
to service.  Thus service connection is warranted.  Review of the 
pertinent evidence of record, however, shows that the veteran's 
claims are not well grounded.  The medical evidence fails to show 
that diagnoses of bilateral hearing loss and tinnitus have been 
made.  

The relevant evidence consists of the veteran's DD-214, which 
shows that his last duty assignment was with the Attack Squadron 
165, and his service medical records.  The service medical 
records document that on entrance examination in July 1970, 
audiometric testing showed that puretone threshold decibel levels 
ranged from 0 to 5 for the right ear and from 5 to 15 for the 
left ear, for the frequencies between 500 and 4000 Hertz, 
respectively, and on discharge examination in July 1975 puretone 
threshold levels were to 10, 5, 10, 15, and 5 for the right ear 
and 20, 20, 20, 15, and 25 for the left ear, for the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
service medical records do not record diagnoses of hearing loss 
and tinnitus. 

The post-service evidence consists of VA treatment reports dated 
from September to November 1984, which do not reference hearing 
loss or tinnitus and September 1996 VA examination reports.  

In relevant part, at Agent Orange examination in September 1996, 
evaluation of the ear showed normal findings.  The canals were 
clear, tympanic membranes were intact, and the veteran's hearing 
was normal to spoken words.  At audiometric examination, the 
veteran related that he had been exposed to loud noise during 
service while working as a jet fueler on the flight deck.  He 
stated that he had occasional noise exposure working as a 
carpenter and welder.  He did not express complaints associated 
with tinnitus.  In addition, puretone thresholds were 15, 15, 10, 
15, and 20 in the right ear and 15, 20, 15, 15, and 15 in the 
left ear for the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The diagnosis was hearing within normal 
limits, bilaterally.

As shown above, in spite of the veteran's contentions of having 
bilateral hearing loss and tinnitus, the medical evidence of 
record fails to show that diagnoses of hearing loss and tinnitus 
have been made.  Pertinent diagnoses have not been made in 
service or since service.  VA law and regulation provides for 
entitlement to service connection, there must be evidence of 
disease or injury in service and a present disability which is 
attributable to such disease or injury.  Where there is no 
competent evidence of, current disability the claim is not well 
grounded.  Gilpin v. West, 155 F.3d 1353 (1998); Rabideau, supra; 
see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Additionally, 
although the Board acknowledges the veteran's current complaints 
of hearing loss and tinnitus, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" is 
required.  Grottveit at 93.  In this case, such evidence is not 
present.  Here, the veteran's statements and contentions 
represent the only evidence of record suggesting that he has 
bilateral hearing loss and tinnitus.  Because the veteran is not 
competent to render such diagnoses and etiologically relate those 
diagnoses to service, his claim is not well grounded.  Espiritu, 
supra. 

Skin disorder

The veteran also asserts that his claimed skin disorder is 
related to in-service Agent Orange exposure.  The veteran 
contends that he was exposed to herbicides while moving barrels 
from one ship to another ship.  In this matter, the medical 
evidence of record does not suggest that the veteran's claimed 
skin disorder is related to service or any claimed in-service 
Agent Orange exposure.

The veteran's DD-214 shows that his service medals and awards 
include the Vietnam Gallantry Cross with Palm Leaf, Vietnam 
Service Medal, and Vietnam Campaign Medal.  The service medical 
records show in November 1974, the veteran complained of a rash 
of the groin area and received treatment, but on discharge 
examination in July 1975, clinical evaluation of the skin was 
normal.    

Subsequent to service, VA treatment reports dated from September 
to November 1984 show on Agent Orange examination in November 
1984, a fungal infection of the feet was present; otherwise, 
findings were normal.  

At VA Agent Orange examination in September 1996, the veteran 
stated that his exposure to herbicides included handling, 
loading, and unloading barrels from one ship to another ship.  
The veteran explained although he was unsure of what each barrel 
contained, there were different types of barrels, some of which 
leaked.  The veteran reasserted that he was definitely involved 
in the handling of Agent Orange, although he was not sure where 
he incurred herbicide exposure.  The veteran then acknowledged 
that he was not exposed by direct spraying, being located in a 
recently sprayed area, and that he did not eat food contaminated 
by herbicides.  He, however, complained of an intermittent rash 
of the groin area.  On examination, the skin was clear.  The 
examiner stated that the veteran did not have any skin disorder 
that appeared to be the result of Agent Orange exposure at that 
time.  The examiner acknowledged that the veteran stated that he 
occasionally had a pruritic rash of the groin area, particularly 
during hot and humid weather, and stated that the veteran's 
complaint was consistent with tinea cruris.  Nevertheless, the 
claimed tinea cruris could not be specifically related to Agent 
Orange exposure.  

With respect to Agent Orange claims, the regulations provide that 
if a veteran served in Vietnam and developed an Agent Orange 
presumptive disease to a compensable degree within the requisite 
time period, the veteran's in-service exposure to Agent Orange 
may be presumed, notwithstanding there is no record of evidence 
of such disease during the period of such service.  See 
38 U.S.C.A. § 1116(a); McCartt and Brock, both supra; 
38 C.F.R. § 3.309(e).  However, in this case, the veteran does 
not have a disability for which service connection may be 
presumed under the provisions of 38 U.S.C.A. § 3.309.

For skin disorders, the Board initially notes that presumptive 
service connection is only available for chloracne and other 
acneform diseases found manifest to a compensable degree within 
one year after service.  In this case, the competent evidence of 
record does not show any findings referable to chloracne or 
acneform disease.  As such, the presumptions applicable to 
veteran's exposed to herbicides in Vietnam do not apply.  See 
McCartt, supra.  Further the veteran's claimed skin disorder, 
presumably diagnosed as tinea cruris, is not included in the list 
of conditions entitled to presumptive service connection under 
38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) due to Agent 
Orange exposure.  

Without benefit of presumptive service connection, the veteran is 
obligated to submit an otherwise well-grounded claim.  Tidwell v. 
West, 11 Vet. App. 242 (1998); McCartt, supra; Velez v. West, 
11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. App. 155 (1997); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Where a disease 
is not specifically mentioned in applicable statute and 
regulation and when a disease is first diagnosed after service, 
service connection may nevertheless be established by evidence 
demonstrating that the disease in fact was incurred in service, 
aggravated by service, or related to service or events from 
service.  38 U.S.C.A. § 1110; Velez, supra; Combee, supra; 
38 C.F.R. § 3.303.

It is initially noted that because the examiner in 1996 indicated 
that the veteran's description of a skin disorder is consistent 
with tinea cruris, for the purposes of this analysis, the Board 
will presumed that a diagnosis of tinea cruris has been made.  
Nevertheless, even when assuming that the veteran has tinea 
cruris, his claim remains not well grounded.  The competent 
evidence of record fails to show that the veteran's tinea cruris 
was incurred in service, aggravated by service, or related to any 
in-service Agent Orange exposure.  The Board acknowledges that 
service medical records show in November 1974, the veteran 
received treatment for a rash of the groin area.  The Board, 
however, also acknowledges that on discharge examination in July 
1975, clinical evaluation of the skin was normal and that, except 
for the foot fungus documented on Agent Orange examination in 
November 1984, the record is silent with regard to any 
complaints, findings, or treatment for a skin disorder until 
September 1996, approximately twenty-one years after service.  
Additionally, on examination in September 1996, the examiner 
stated that the veteran did not have any skin disorder that 
appeared to be the result of Agent Orange exposure at that time, 
and moreover, after acknowledging that the veteran's complaint 
was consistent with tinea cruris, the examiner added that the 
claimed tinea cruris could not be specifically related to Agent 
Orange exposure.  As such, the record is devoid of any medical 
evidence suggesting a nexus between the veteran's tinea cruris 
and Agent Orange exposure or any other factor related to service.  
The claim therefore is not well grounded.  Tidwell and Caluza, 
both supra.  

In addition, while the veteran, as a lay person, is competent to 
testify as to his observable symptoms during service and 
subsequent to service, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), he is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology or 
diagnosed disability.  Competent medical expertise is required to 
make a medical diagnosis and relate the present diagnosis to 
service.  Id; Espiritu, supra.  Here, the veteran is not 
competent to relate his tinea cruris to service and offer medical 
opinions as to the etiology of the disorder.  Id.  As such, the 
claim is not well grounded.  

PTSD

The veteran also seeks entitlement to service connection for 
PTSD.  On his July 1996 PTSD Questionnaire, the veteran stated 
that he was stationed with unit 165 and that his duties included 
loading weapons, including nuclear weapons.  The veteran stated 
while located off the coast of Vietnam, he was involved in 
Operation End Sweep, Operation Midlink, and Operation Lineback.  
Although he could not recall the date of the events or if the 
distressful events involved other servicemen, he recalled on one 
day he was standing on the ship's deck when he saw a crewmember 
being "sucked up into an intake of an A-7."  He remembered 
seeing pieces of the serviceman fly out of the back of the intake 
and observed when he was pulled out of the intake.  The veteran 
also recalled seeing the captain of a plane being burned in the 
airplane's cockpit.  The incident occurred because the captain 
was sitting on an oxygen hose inside the cockpit when he lit a 
cigarette.  Again, the veteran could not recall the date that the 
events occurred or the names of either serviceman.  The veteran 
also stated that upon returning from service, he and other 
soldiers were shouted at and spat upon by a mob of angry 
civilians.  The mob also performed "profound" gestures.

As a result of the aforementioned in-service traumas, the veteran 
maintained that while in service he dreamed of pieces of dead 
bodies lying everywhere and had survivor's guilt.  The veteran 
currently maintains that he currently experiences anger 
outbursts, nightmares, and feelings of isolation because of his 
in-service stressors.  A psychiatric evaluation on the discharge 
examination in July 1975 was normal.

The service medical records, including the July 1970 entrance 
examination and July 1975 discharge examination reports, record 
no complaints, findings, or treatment of a psychiatric disorder. 

Subsequent to service, VA treatment reports dated from September 
1984 to November 1984 are devoid of any complaint, finding, or 
treatment for a mental disorder.  

In September 1996, a Social and Industrial Survey was conducted.  
The social worker initially noted that the veteran's clinical 
reports and claims folder were not available for review.  The 
social worker then reviewed the veteran's pre- and post-service 
employment history, income, and social history.  The veteran's 
military history was also discussed.  It was noted that the 
veteran enlisted in 1970 and from 1971 to April 1975 served three 
tours in Vietnam.  The veteran stated that his first traumatic 
experience occurred in December 1972 or January 1973.  He could 
not recall the exact date or location of the event but estimated 
that he was located off the coast of Vietnam.  The veteran 
explained while stationed on the U.S.S. Constellation aircraft 
carrier with the fixed wing attack squadron Number 165, he loaded 
bombs onto aircraft involved in performing alpha strike bombing 
missiles.  The veteran then stated that after the flight crew he 
worked with was shot down by an enemy missile, he realized the 
destructive force of the weapons he helped to load.  When 
recalling this event, the veteran became tearful and expressed 
feelings of guilt.  The veteran then stated, although he had 
never seen this, he had nightmares of "blowing up humans and 
dismembering them."  The veteran added that JK and RH witnessed 
him experiencing nightmares.  

During the interview, the veteran also recalled on one occasion 
while in the Gulf of Tonkin, an aircraft was getting ready to be 
launched but the jet began to leak fuel on the flight deck of the 
carrier.  A fire crewmember moved closer to the jet to put out 
any potential fire and during his time, the pilot, for safety 
reasons, began to pressurize the jet's fuel tank.  The veteran 
explained to pressurize the fuel tank, the pilot increased the 
throttle of the jet engine, which added pressure to the fuel, so 
that the likelihood of increased leaking would be lessened.  When 
the pilot increased the throttle, however, the fire crewmember, 
who moved closer to the intake of the jet engine, was sucked into 
the intake of the jet engine.  The jet engine pulled the 
serviceman in and he died instantly.  The veteran then stated 
that it was his job to help pull the body of the serviceman out 
of the jet engine intake.  The veteran recalled that the 
crewmember's foot was chopped off, his eyes had bulged out, and 
his hands looked like "hamburger."  The veteran could not 
recall the name of the corpsman.  The veteran's subjective 
complaints consisted of having nightmares, sleep disturbance, 
flashbacks, anger, and being very emotional and tearful.  

The veteran related that his symptoms of PTSD had only been 
noticed since February 1996 when he was on medication for his 
colon disorder.  He stated that he began to have nightmares and 
recall some of the events that occurred while he was in Vietnam.  

In the assessment section, the social worker stated that the 
veteran's vocational, emotional, and medical adjustment was not 
affected by the symptoms of PTSD and he did not see a 
relationship between his medical problems and PTSD.  The social 
worker added that the veteran only became cognitive of his PTSD 
symptoms after experiencing medical problems in February 1996.  
Although his social adjustment may be affected by PTSD to a 
moderate degree, his degree of severity of PTSD has been 
exaggerated as a result of unemployment due to medical problems.  
The social worker stated that the only area that was affected by 
PTSD was the veteran's social and interpersonal relationship 
adjustments and with respect to those areas, his PTSD has 
affected those area only to a moderate degree.  

On PTSD examination, the examiner initially acknowledged that the 
aforementioned Social and Industrial Survey report was not of 
record, but the veteran's claims folder and medical records were 
available.  The examiner then discussed the veteran's background 
information, in relevant part, reiterating that the veteran 
served three tours in Vietnam and that he was stationed on the 
U.S.S. Constellation.  The veteran's duties included loading 
weapons onto aircraft carriers.  He was not in combat and did not 
receive Article 15's.  The examiner also noted that the veteran 
recalled witnessing a sailor burn after lighting a cigarette near 
an oxygen tank.  On mental status examination, the veteran talked 
about difficulties incurred during service and reiterated that 
since January 1996, he reexperienced nightmares, approximately 2 
to 3 times per week.  The nightmares included parts of bodies, 
bombs going off, and hearing people whining.  Objective findings 
were essentially normal, except the veteran appeared depressed 
and anxious over his lack of an income.  The veteran also showed 
a lack of interest in sex, had a low tolerance to frustration 
although he was not violent, and had low self-esteem.  

After examination, the examiner stated that the veteran, who had 
three tours of service, experienced a couple of traumas, but 
there was not enough symptomatology for the diagnosis of PTSD.  
The veteran had nightmares and episodes of anger, but his 
symptoms were mostly related to being unemployed and having no 
income.  The veteran had most of the criteria for the diagnosis 
of schizoid personality disorder, as he had a pattern of social 
isolations and did not enjoy close relationships.  The veteran 
chose activities which only involved him, had little interest in 
significant relationships, had a couple of friends, and seemed 
indifferent to praise and criticism.  The veteran also appeared 
detached and his affect was somewhat constricted or flattened.  

The diagnosis was Axis I: adjustment disorder, with depressed 
mood and anxiety related to unemployment; Axis II: schizoid 
personality disorder; Axis IV: stressors-no income, lives with 
father, likes to work but is unable to find jobs since he still 
receives treatment for an unrelated disorder; and Axis V: level 
of functioning- fair adjustment but since surgery and unemployed 
has had difficulty coping.  The main problem appeared to be 
adjustment to the situation and lack of income.  

After reviewing the pertinent evidence of record in this matter, 
the Board finds that the veteran's claim of entitlement to 
service connection for PTSD is not well grounded.  At the outset, 
the Board points out that service medical records and VA 
treatment reports dated in 1984 are devoid of a diagnosis of 
PTSD.  It is also noted that even though the veteran's social and 
industrial survey report was not available for review on 
examination in 1996, after reviewing the veteran's claims folder 
and examining him, the examiner found that even though the 
veteran experienced traumas while in service, his symptomatology 
was insufficient for a diagnosis of PTSD.  As such, the Board 
finds that because a current diagnosis of PTSD has not been made 
the veteran's claim is not well grounded.  Rabideau and Brammer, 
both supra.  Absent proof of a present disability, there can be 
no valid claim.  Id.

In the alternative, the Board acknowledges that on the Social and 
Industrial Survey report, the social worker indicated that the 
veteran has PTSD although his PTSD symptoms do not affect his 
vocational, educational, and medical adjustment and only 
moderately affect his social and interpersonal relationships.  As 
such, it could be argued that a diagnosis of PTSD has been made.  
Nevertheless, even when assuming that the social worker rendered 
a diagnosis of PTSD, the veteran's claim remains not well 
grounded.  At the outset, in this matter, the Board points out 
that during the interview, the veteran's claims folder and 
clinical records were not available; thus, the social worker 
solely relied on the veteran's historical account in rendering 
his assessment.  It is also noted that on the September 1996 
report, the social worker did not indicate a nexus between the 
veteran's service and the presumed PTSD disability.  Caluza, 
supra.  The social worker merely stated that the veteran's 
symptoms moderately affected his social and interpersonal 
relationships.  In detailing his assessment, service and events 
from service were not referenced.  In addition to the foregoing, 
as noted above, the service medical records do no reference a 
psychiatric disorder and, except for the social and industrial 
survey report, post-service treatment and examination reports 
fail to document a diagnosis of PTSD.  As such, the record is 
devoid of any evidence tending to create a nexus between the 
veteran's presumed PTSD and service.  Thus the claim is not well 
grounded.

Further, in spite of the fact that the occurrence of veteran's 
alleged in-service stressors is presumed credible for the 
purposes of determining well groundedness, the veteran's claim 
remains not well grounded.  As previously discussed, the medical 
evidence fails to show a current diagnosis of PTSD, and, in the 
alternative, even when presuming that a diagnosis of PTSD has 
been made, the record does not indicate a nexus between service 
and the claimed diagnosis of PTSD.  In addition, the veteran, as 
a lay person, is not competent to render a medical diagnosis and 
etiologically relate that diagnosis to service or any events from 
service.  The veteran's claim is not well grounded.

In addition, the Board has considered the provisions of 38 C.F.R. 
§ 3.304(f), and it is noted that they were revised during the 
course of the veteran's appeal.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the Court held that "where the law or 
regulation changes after a claim has been filed or reopened but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant" shall apply.  
However, these provisions do not provide a basis for a grant of 
PTSD, and the claim remains not well grounded.   

Additional considerations

In a June 1997 statement in support of his claim, the veteran 
alleged that for the purposes of his hearing loss and tinnitus 
disorders, skin disorder as a result of herbicide exposure, and 
PTSD, the VA examinations conducted in September 1996 were 
inadequate and he should be afforded new examinations.  With 
respect to PTSD, the veteran also stated that attempts to verify 
the occurrence of his in-service stressors through United States 
Army & Joint Services Environmental Support Group (ESG), now 
named the United States Armed Service Center for Research of Unit 
Records (USASCRUR) were not made.  As discussed above, in this 
case, the medical evidence fails to show that diagnoses of 
hearing loss, tinnitus and PTSD have been made and fails to 
indicate an etiological nexus between service and the veteran's 
presumed tinea cruris and PTSD.  As such, the veteran's claims 
are not well grounded and there is no duty to assist.  

The Board acknowledges that in Robinette v. Brown, 8 Vet. App. 69 
(1995), the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter referred to as the Court) held that 
while the claim was not well grounded, the Secretary had imposed 
upon himself a further duty to advise the appellant of what 
additional evidence was necessary to complete the application for 
the benefit sought under 38 U.S.C.A. § 5103(a) (West 1991).  
However, in this case, that duty has been discharged.  In the 
February 1997 statement of the case, the veteran was adequately 
apprised of what evidence was required to establish a well-
grounded claim and of what evidence was necessary to complete his 
case.  Robinette, supra.  Such evidence however has not 
submitted.  In addition, there does not appear to be any 
pertinent outstanding evidence of which VA is on notice; thus, 
there is no duty to assist.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The veteran's claims are denied.  


ORDER

Not having submitted a well-grounded claim, service connection 
for bilateral hearing loss is denied.

Not having submitted a well-grounded claim, service connection 
for tinnitus is denied.

Not having submitted a well-grounded claim, service connection 
for a skin disorder, claimed as secondary to Agent Orange 
exposure, is denied.

Not having submitted a well-grounded claim, service connection 
for PTSD is denied.


REMAND

With respect to service connection for diverticulosis, in a June 
1997 statement in support of his claim, the veteran stated that 
attempts were not made to obtain medical reports from the Good 
Samaritan Hospital in Portland, Oregon and Keiser Sunnyside 
Medical Center in Clackamas, Oregon.  It is also noted that at VA 
examination in September 1996, a history of undergoing a colotomy 
in February 1996, and two colotomy reversal procedures in April 
1996 was documented.  In light of the absence of these medical 
reports, additional development is warranted.  38 U.S.C.A. 
§ 5103(a); Robinette, supra.

Because the record shows that the aforementioned treatment 
reports are not of record, the issue of entitlement to a total 
and permanent rating for pension purposes must be deferred 
pending the completion of the additional development.  In 
addition, with respect to the pension claim, in Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating, that the RO should discuss the diagnostic codes used in 
denying a claim, that a rating decision may not be based on an 
examination that was conducted before all relevant evidence was 
gathered, and that the effect on employability must be addressed.  
In September 1996, VA examination revealed the presence of 
multiple abdominal scars from four intestinal surgeries.  One 
scar, measuring 24-centimeters, was located at the midline of the 
abdomen and two scars, each measuring 4-centimeters, were located 
on the left side of the abdomen.  Scars, measuring 8-centimeters 
and 5-centimeters, of the right and left knee, respectively, were 
also observed.  In addition, examination revealed callus 
formation of the plantar medical side of the feet.  Upon review 
of the record, it appears that disability evaluations have not 
been assigned for the aforementioned disorders.  

In order to fully assist the veteran in the development of his 
case and extend to the veteran every equitable consideration, the 
Board concludes that additional action is warranted.  This case 
is therefore REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit evidence which may 
support his claim of entitlement to service 
connection for diverticulosis and 
entitlement to a permanent and total rating 
for pension purposes.

2.  The veteran should be asked to identify 
any physicians and medical facilities from 
which he has been treated or evaluated for 
his disabilities since September 1996.  
After any further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private, 
including any additional pertinent medical 
reports or evaluations from the VA Medical 
Center at Portland, Oregon, Good Samaritan 
Hospital at Portland, Oregon, and Keiser 
Sunnyside Medical Center at Clackamas, 
Oregon.  If any records are obtained, the 
RO should incorporate them into the 
veteran's claims folder.

3.  Thereafter, if deemed necessary, the RO 
should schedule the veteran for any 
appropriate examinations deemed necessary 
to determine the severity of the veteran's 
diverticulosis, multiple abdominal scars, 
scars of the right and left knees, and 
bilateral foot disorder.  

If accomplished, the examination report 
should include a full description of the 
symptoms, clinical findings, and associated 
functional impairment.  All findings should 
be recorded in detail.  In a comprehensive 
report, and after review of the veteran's 
history, complaints, and pertinent data 
from the claims folder, the examiner should 
provide an opinion as to the veteran's 
level of functional impairment and the 
degree of impairment of the veteran to 
perform substantially gainful employment 
due to any disorder(s) found, separately or 
in combination.  The rationale upon which 
the opinions are based must be set forth.  
The veteran's claims folder must be 
provided to the examiner for review prior 
to the examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  If 
appropriate, the RO should ensure that the 
requested examination and opinions are in 
compliance with this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO should then review the veteran's 
claim in light of all of the pertinent 
evidence of record.  If the veteran adds an 
argument to his appeal which refers to any 
additional physical disability, the matter 
should be fully developed and addressed.  A 
rating decision should be prepared which 
lists all of the veteran's disabilities and 
assigns a disability rating to each.  All 
pertinent law, regulations, and Court 
decisions should be considered, including 
Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  If the veteran's claim remains in 
a denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which includes all 
pertinent law and regulations, and a full 
discussion of action taken on the veteran's 
claim, consistent with the Court's 
instruction in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The applicable response 
time should be allowed.

If the benefits are not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement of the case.  A 
reasonable period of time for a response should be provided.  
Thereafter, the case should be returned to the Board for final 
appellate review, if otherwise in order. 

By this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran unless he 
is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 

